DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 05, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1.  Claim 1 recites a method and apparatus in a single claim.  It is unclear to the examiner as to which is being claimed.  
MPEP 2173.05(p) Section II. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Claims 3-5, 9-11 are rejected for dependence upon a 112(b) rejected instance claim.
For the purpose of examination, examiner shall examine the method claims.


Regarding claim 11.  In addition to the above issue of the independent claim 1, claim 11 itself further recites a method and apparatus in a single claim.  It is unclear to the examiner as to whether the apparatus or the method is being claimed. 
MPEP 2173.05(p) Section II. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
For the purpose of examination, examiner shall examine the method part of the claim.

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Narushima et al (WO 2016103748) with Narushima et al (U.S. 2017/0283980) as english translation
Regarding claim 1. Narushima et al disclose a production method of a monocrystalline silicon with use of a monocrystal pull-up apparatus (FIG. 20, item 1), the apparatus comprising: 
a chamber (FIG. 20, item 30);  
5a crucible disposed inside the chamber and configured to receive a dopant- added melt comprising a silicon melt and red phosphorus added to the silicon melt ([0117], i.e. a crucible disposed in the chamber and configured to receive a dopant-added melt in which red phosphorus is added to a silicon melt)
and a pull-up unit configured to pull up a seed crystal after bringing the seed crystal into contact with the dopant-added melt ([0117], i.e. and a pull-up section that is configured to pull up a seed crystal after bringing the seed crystal into contact with the dopant-added melt), the method comprising:  
forming the monocrystalline silicon, which comprises 10adding the red phosphorus in the silicon melt so that an electrical resistivity of the monocrystalline silicon falls in a range of 0.5 mΩ-cm or more and less than 0.7 mΩ-cm ([0028], i.e. It should be noted that red phosphorus (dopant) was added to the silicon melt to provide the dopant-added melt so that the substrate resistivity of silicon wafers became 0.9 mΩ.Math.cm or less; [0117], i.e., The method includes: bringing the seed crystal into contact with the dopant-added melt, in which the red phosphorus is added to the silicon melt, such that a resistivity of the single crystal is 0.9 mΩ.Math.cm or less; [0168], i.e. The resistivity of the silicon wafer obtained from the single crystal 6 thus manufactured is 0.6 mΩ .Math. cm or more and 0.9 mΩ .Math. cm or less) and 
pulling up the monocrystalline silicon ([0119], i.e. it is preferable that the single crystal is withdrawn); and 
cooling the monocrystalline silicon ([0109], i.e.  a cooling step); 
wherein: during the cooling, the monocrystalline silicon is pulled up a distance within 180 minutes after 
separating a tail of the monocrystalline silicon from the dopant-added melt (([0109], i.e.  a cooling step, in which the single crystal after being subjected to the withdrawal step to be withdrawn from the dopant-added melt is cooled, is performed, the time during which the temperature of the entire area of the straight body falls within 570±70 degrees C. is controllable to fall a range from 20 minutes to 200 minutes), [0073], i.e. the pull-up of the single crystal was suspended for 10 hours while the tail was out of a dopant-added melt and the single crystal was kept being heated in the heated state during the tail-formation step; [0175], i.e. , it is speculated that the single crystal 6 that is shorter than the typical one is produced, and the entire area of the straight body 63 of the single crystal 6 can be set at a temperature of 590 degrees C. or more at the start of the cooling step after the completion of the tail-formation step. The single crystal 6 is rapidly cooled from this state, and accordingly the period during which the temperature of the single crystal 6 is at 570±70 degrees C. can be short in a manner similar to that for a lower end of a typical single crystal), and
a time for a temperature of at least a part of a straight body of the monocrystalline silicon to be 570 degrees C ± 1570 degrees C is in a range from 10 minutes to 50 minutes ([0109], i.e. step, in which the single crystal after being subjected to the withdrawal step to be withdrawn from the dopant-added melt is cooled, is performed, the time during which the temperature of the entire area of the straight body falls within 570±70 degrees C. is controllable to fall a range from 20 minutes to 200 minute).
Narushima et al fails to explicitly disclose the monocrystalline is pulled up a distance of 400 mm or more after separating the tail of the monocrystalline silicon from the dopant-added melt.
Noting that Applicant does not disclose any criticality of the claimed range. It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have the monocrystalline is pulled up a distance of 400 mm or more after separating the tail of the monocrystalline silicon from the dopant-added melt in Narushima for at least the purpose of optimization and routine experimentation so that the single crystal can be rapidly cooled in the cooling stage as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  

Regarding claim 3. Narushima et al disclose all the limitations of the production method of a monocrystalline silicon according to claim 1, 
Narushima et al further discloses 25wherein in the cooling step, the monocrystalline silicon is pulled up ([0109], i.e. step, in which the single crystal after being subjected to the withdrawal step to be withdrawn from the dopant-added melt is cooled, is performed, the time during which the temperature of the entire area of the straight body falls within 570±70 degrees C. is controllable to fall a range from 20 minutes to 200 minute) with a power of the heating unit ([0173], i.e. It should be noted that the conditions other than the pull-up time (e.g. the heating condition by the heater 32) may be the same as the conventional ones.).  
Narushima et al fails to explicitly disclose the power during the cooling step being half or less of the power immediately before starting the cooling step”.
Noting that Applicant does not disclose any criticality of the claimed range of the power. It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have the power during the cooling step being half or less of the power immediately before starting the cooling step for at least the purpose of optimization and routine experimentation so that the single crystal can be rapidly cooled in the cooling stage as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  

Regarding claim 54. Narushima et al discloses production method of an epitaxial silicon wafer ([0001] i.e. producing method of an epitaxial silicon wafer), comprising: 
slicing the monocrystalline silicon produced according to the production method according to any one of claims 1 to produce a silicon wafer ([0030], i.e. cutting off a silicon wafer from a straight body of a single crystal produced by the producing method of a single crystal); 
heating the silicon wafer in a hydrogen 10atmosphere ([0183-0184], i.e. after cutting off a silicon crystal plate from the single crystal 6 (first step), the silicon wafer is subjected to a prebaking treatment in order to anneal out oxygen from a surface layer of the silicon wafer (second step). The prebaking treatment is preferably performed in a hydrogen atmosphere at a temperature in a range from 1,150 to 1,200 degrees C); and 
forming an epitaxial film on the silicon wafer ([0185], i.e. After the prebaking treatment, an epitaxial film is formed on the silicon wafer).  

Regarding claim 9.  Narushima et al discloses production method of an epitaxial silicon wafer ([0001] i.e. producing method of an epitaxial silicon wafer), comprising: 
a wafer-slicing step for slicing the monocrystalline silicon produced according to the production method according to claims 1 above to produce a silicon wafer ([0030], i.e. cutting off a silicon wafer from a straight body of a single crystal produced by the producing method of a single crystal); 
a hydrogen baking step for heating the silicon wafer in a hydrogen 10atmosphere ([0183-0184], i.e. after cutting off a silicon crystal plate from the single crystal 6 (first step), the silicon wafer is subjected to a prebaking treatment in order to anneal out oxygen from a surface layer of the silicon wafer (second step). The prebaking treatment is preferably performed in a hydrogen atmosphere at a temperature in a range from 1,150 to 1,200 degrees C); and 
an epitaxial-film formation step for forming an epitaxial film on the silicon wafer ([0185], i.e. After the prebaking treatment, an epitaxial film is formed on the silicon wafer).  

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Narushima et al (WO 2016103748) with Narushima et al (U.S. 2017/0283980) as english translation as applied to claims 4 and 9 above, and further in view of Nonaka et al (WO 2016174997) with Nonaka et al (U.S. 20180087184) as english translation.

Regarding claim 5. Narushima et al discloses all the limitations of the production method of an epitaxial silicon wafer according to claim 4 above.
Narushima et al discloses heating the silicon wafer in a hydrogen atmosphere ([0184], i.e. The prebaking treatment is preferably performed in a hydrogen atmosphere at a temperature in a range from 1,150 to 1,200 degrees C).
Narushima et al fails to explicitly disclose the method further comprising: 
15applying a heat treatment on the silicon wafer prior to heating the silicon wafer in a hydrogen the hydrogen baking step, the heat treatment being performed in an argon gas atmosphere at 1200 degrees C or more and 1220 degrees C or less for 60 minutes or more and 120 minutes or less.
However, Nonaka et al teaches the method further comprising: 
15an argon-annealing step (FIG. 6, item S4, Argon-Annealing step) for applying a heat treatment on the silicon wafer prior ([0077], Subsequently, an argon-annealing step (step S4), a pre-baking step performed in a gas atmosphere containing hydrogen and hydrogen chloride (epitaxial-film-formation step: step S5) ) to the hydrogen baking step (FIG. 6, item S5, prebaking step with hydrogen), the heat treatment being performed in an argon gas atmosphere at 1200 degrees C or more and 1220 degrees C or less for 60 minutes or more and 120 minutes or less ([0085-0088], i.e. [0085] In the argon-annealing step (step S4), a batch furnace capable of annealing a plurality of silicon wafers at a single time is used to apply a heat treatment according to the following conditions. [0086] Atmosphere: argon gas [0087] Heat treatment temperature: 1200 degrees C. to 1220 degrees C. (in a range from 1150 to 1250 degrees C.) [0088] Heat treatment time: from 30 to 120 minutes).
Since Both Narushima et al and Nonaka et al teach a method for manufacturing epitaxial silicon wafer, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the production method of an epitaxial silicon wafer as disclosed in Narushima et al with the 15an argon-annealing step for applying a heat treatment on the silicon wafer prior to the hydrogen baking step, the heat treatment being performed in an argon gas atmosphere at 1200 degrees C or more and 1220 degrees C or less for 60 minutes or more and 120 minutes or less as disclosed by Nonaka et al.  The use of an argon annealing stop prior to pre-baking step with hydrogen in Nonaka et al provides for silicon wafers having less stacking faults at the middle section and the bottom section of the silicon wafers (Nonaka et al, [0037]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 10.  Narushima et al discloses all the limitations of the production method of an epitaxial silicon wafer according to claim 9 above.
Narushima et al discloses the hydrogen baking step ([0184], i.e. The prebaking treatment is preferably performed in a hydrogen atmosphere at a temperature in a range from 1,150 to 1,200 degrees C).
Narushima et al fails to explicitly disclose the method further comprising: 
15an argon-annealing step for applying a heat treatment on the silicon wafer prior to the hydrogen baking step, the heat treatment being performed in an argon gas atmosphere at 1200 degrees C or more and 1220 degrees C or less for 60 minutes or more and 120 minutes or less.
However, Nonaka et al teaches further disclose further comprising: 
15an argon-annealing step (FIG. 6, item S4, Argon-Annealing step) for applying a heat treatment on the silicon wafer prior ([0077], Subsequently, an argon-annealing step (step S4), a pre-baking step performed in a gas atmosphere containing hydrogen and hydrogen chloride (epitaxial-film-formation step: step S5) ) to the hydrogen baking step (FIG. 6, item S5, prebaking step with hydrogen), the heat treatment being performed in an argon gas atmosphere at 1200 degrees C or more and 1220 degrees C or less for 60 minutes or more and 120 minutes or less ([0085-0088], i.e. [0085] In the argon-annealing step (step S4), a batch furnace capable of annealing a plurality of silicon wafers at a single time is used to apply a heat treatment according to the following conditions. [0086] Atmosphere: argon gas [0087] Heat treatment temperature: 1200 degrees C. to 1220 degrees C. (in a range from 1150 to 1250 degrees C.) [0088] Heat treatment time: from 30 to 120 minutes).
Since Both Narushima et al and Nonaka et al teach a method for manufacturing epitaxial silicon wafer, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the production method of an epitaxial silicon wafer as disclosed in Narushima et al with the 15an argon-annealing step for applying a heat treatment on the silicon wafer prior to the hydrogen baking step, the heat treatment being performed in an argon gas atmosphere at 1200 degrees C or more and 1220 degrees C or less for 60 minutes or more and 120 minutes or less as disclosed by Nonaka et al.  The use of an argon annealing stop prior to pre-baking step with hydrogen in Nonaka et al provides for silicon wafers having less stacking faults at the middle section and the bottom section of the silicon wafers (Nonaka et al, [0037]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Narushima et al (WO 2016103748) with Narushima et al (U.S. 2017/0283980) as english translation as applied to claim 1 above, and further in view of Narushima et al (U.S. 2016/0102418).

Regarding claim 11. Narushima et al (‘980) discloses all the limitations of the production method of a monocrystalline silicon according to claim 1 above.
Narushima et al (‘980) fails to explicitly disclose wherein: an afterheater is located at a position where a distance from a surface of the dopant- added melt to a lower end of the afterheater is 1.5 to 3.0 times as large as a diameter of the monocrystalline silicon, during formation a straight-body of the monocrystalline silicon, the monocrystalline silicon is heated by the afterheater to reduce a decline in a temperature of the monocrystalline silicon, and during the cooling of the monocrystalline silicon, the afterheater is turned off to stop the heating of the monocrystalline silicon.
However, Narushima et al (‘418) teaches wherein: an afterheater is located at a position where a distance from a surface of the dopant- added melt to a lower end of the afterheater is 1.5 to 3.0 times as large as a diameter of the monocrystalline silicon, ([0182], i.e. The afterheater 51 is preferably disposed at a position for the distance D1 from the surface of the dopant-added melt 41 to a lower end of the afterheater 51 to be 1.5 to 3.0 times as long as the diameter R of the single crystal 6)
during formation a straight-body of the monocrystalline silicon, the monocrystalline silicon is heated by the afterheater to reduce a decline in a temperature of the monocrystalline silicon, and ([0185], i.e.  the afterheater 51 was disposed at the position shown in a solid line in FIG. 20, the single crystal 6 was manufactured under the same conditions as those in the above Experiment 1 (i.e. while heating the single crystal 6 with the aftercooler 51 in the straight-body-formation step to restrain the temperature reduction of the single crystal 6))
during the cooling of the monocrystalline silicon, the afterheater is turned off to stop the heating of the monocrystalline silicon ([0186], i.e. the afterheater 51 being powered off in the cooling step after the straight-body-formation step).
Since Both Narushima et al (‘980) and Narushima et al (‘418) teach a production method of a monocrystalline silicon with an afterheater, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the production method of a monocrystalline silicon as disclosed in Narushima et al (‘980) with the heating of the monocrystalline silicon as disclosed by Narushima et al (‘418) to provide method for restraining of the temperature reduction of the single crystal (Narushima et al (‘418), [0185]).

Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1.  Applicant argues: 
The Office Action rejects claims 1, 3, 4, and 9 under 35 U.S.C. §102(a)(1) as being anticipated by Narushima I (WO 2016/103748; citations to US 2017/0283980). 
By this Amendment, claim 1 is amended to recite, "during the cooling, the monocrystalline silicon is pulled up a distance of 400 mm or more within 180 minutes after separating a tail of the monocrystalline silicon from the dopant-added melt." Support may be found, for example, in the specification as filed, at paragraph [0053], which states: "In the cooling step, the monocrystalline silicon 6 is pulled up by 400 mm or more within 180 minutes from the separation of the tail from the dopant-added melt 41 as in the above-described exemplary embodiment." 
The Office Action, on page 5, cites to paragraph [0119] of Narushima I that states "it is preferable that the single crystal is withdrawn from the dopant-added melt in a state that the straight body has a length of 550 mm" as teaching that the monocrystalline silicon is pulled up a distance of 400 mm or more. However, this makes no mention of a distance the monocrystalline silicon is pulled up after separating the tail of monocrystalline silicon from the dopant-added melt. 
Reconsideration and withdrawal of the rejection are respectfully requested. 

Applicant is arguing that Narushima et al makes no mention of a distance the monocrystalline silicon is pulled up after separating the tail of the monocrystalline silicon from the dopant-added melt.
However, it would have been obvious to one of ordinary skill in the art to raise the monocrystalline silicon the distance claimed in the cooling step after the tail is separated in order to rapidly cool the monocrystalline silicon. 
MPEP 2143E. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narushima et al (U.S. 2016/0102418) disclose removing the tail from the dopant during the heating stage, before rapidly cooling.
Narushima et al (U.S. 2017/0029975) disclose removing the tail from the dopant during the heating stage, before rapidly cooling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822